Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 11, and 14 have been amended.  
Claims 2, 3, 5, 8, 10, 12, 13, 17, and 20 were previously presented.  
Claims 4, 18, and 19 are original claims.  
Claims 6, 7, 9, and 15-16 have been canceled.  
Claims 1-5, 8, 10-14, and 17-20 are currently pending in the application and are considered below.
Claim Objections
The Examiner notes multiple claims comprise claim language marked in a manner which does not correspond to the current status of the claims. For example, claim 8 is labeled as Previously Amended, yet includes claim language marked out and underlined indicating a current amendment to the claim. 
	Appropriate correction is required.
Claims 19 and 20 are objected to because of the following informalities:  
	In the Examiner’s view, one of ordinary skill in the art would interpret Claim 19 and Claim 20 as comprising a typographical error in which the claims from which claim 19 and 20 are dependent are incorrectly referenced as method claims instead of system claims. 
	Appropriate correction is required.

Response to Arguments
	Applicant’s arguments on pages 6-9, filed on 10/8/21, have been fully considered but they are not persuasive. Applicant notes, on page 6, that claims 1-5, 8, 10-14, and 17-20 are pending and were rejected, and that both independent claims 1 and 11 have been amended.
	Specifically, Applicant argues:
	35 U.S.C. 103 Rejections:
	Applicant notes, on page 6, that claim Independent claims 1 and 11 were rejected as obvious over US 20120016943 ("Greenberg") in view of US 20170046693 ("Haldenby"). The Examiner notes the substance of Applicant's arguments, on pages 6-8, are directed to aspects of the amended claim limitations. The Examiner notes the cited prior art was not relied upon for teaching the amended aspects of the pending claims, but was cited to teach the claims as previously filed. Applicant is referred to the rejections of the pending claims under 35 USC 103, below, for a complete discussion of the pending claims.
	However, in the interest of compact prosecution, the Examiner provides the discussion below:
	The Examiner notes Applicant’s arguments are directed to cited prior art not anticipating the claims as required by MPEP § 2121.01. The Examiner notes the claims were not rejected under 35 USC 102 as being anticipated by prior art, but were rejected under 35 USC 103 as being obvious in view of cited prior art.
	Additionally, the Examiner notes Applicant’s arguments are directed to cited prior art not teaching or suggesting an exemplary embodiment disclosed by the instant i.e., arguing the disclosure of Haldenby is impractical and arguing the present invention requires none of these features described in Haldenby). The Examiner notes the claims are reviewed under the broadest reasonable interpretation, and limitations from the specification are not read into the claims. Additionally, regarding applicant’s arguments that, “This creates "trust" in the permissioned blockchain, thus the title of the invention, "proof of trust." The records of the dispute resolutions, performed and recorded privately, now have proof that they are as trustworthy as transactions on a publicly distributed ledger,” the Examiner notes prior art that teaches the claim limitations does not have to teach an intended use or intended result. Additionally, the Examiner notes the title of the invention is not, “proof of trust,” but is, “Systems and Methods for Storing Contract Information on Multiple Blockchain Ledgers.” 
	Particularly regarding Applicant’s arguments that neither Greenberg nor Haldenby teach or suggest including a hash from a block of a permissioned blockchain in the data recorded for a cryptocurrency transaction, while Greenberg teaches the elements of the claim limitations in the context of dispute resolution, Haldenby is introduced to address the limitations in the context of a blockchain. 
	Haldenby discloses:
	[one or more computing components of system 140 (e.g., server 142) may be configured to generate pairs of public and private blockchain keys for user 110 (e.g., user 110's public/private blockchain key pair), and to provide the generated private blockchain key to user 110 through secure, non-accessible and/or out-of-band facilitate a generation and maintenance of portions of the hybrid public-private ledger (0037; see also 0034); an encrypted hash for blocks added to a blockchain (0023, 0052, 0060, 0076); generate one or more additional ledger blocks of the hybrid blockchain ledger data structure to memorialize the dispute between the dispute between the first and second financial institutions using any of the exemplary techniques described above…incorporate portions of the transmitted data into ledger blocks of the exemplary hybrid blockchain ledger data structures (0154, 0156); discrete data blocks of the conventional blockchain ledgers (e.g., as outlined above in reference to FIG. 2) and of the hybrid blockchain ledgers (e.g., as described in reference to FIG. 3) may include common elements of data that may specify transactions that distribute, transfer, and/or otherwise act upon portions of tracked assets. For example, these common data elements may include, but are not limited to, input data that references one or more prior transactions (e.g., a cryptographic hash of the one or more prior transactions) (0070)]
	As such, regarding Applicant’s arguments than regarding Applicant’s arguments that neither Greenberg nor Haldenby teach or suggest including a hash from a block of a permissioned blockchain in the data recorded for a cryptocurrency transaction, the Examiner asserts the disclosure of Haldenby clearly teaches or suggests including a hash from a block of a permissioned blockchain in the data recorded for a cryptocurrency transaction.

	Applicant’s arguments have been fully considered, but are not persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8, 10-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Greenberg, U.S. Patent Application Publication 20120016943, in view of Haldenby, U.S. Patent Application Publication 20170046693.
	Claims 1 and 11 are substantially similar, and will be addressed together. Substantially similar dependent claims will be addressed together, as indicated.
	Regarding claims 1 and 11:
	Greenberg — which is directed to a computerized system for the automated facilitation of the resolution of contractual and other disputes — discloses:
	(claim 1) A method for storing data comprising: 
	(claim 11) A system for storing data, comprising a processor and a non- transitory computer readable storage medium storing instructions executable by the processor to cause the system to perform operations comprising:
	(claims 1 and 11)
	receiving, by one or more computer devices, a dispute resolution request from a first contracting party; 
	[A system for guided discovery and dispute resolution, said system comprising: a server connected via a network to user devices for use by a series of opposing members, each opposing member corresponding to a party to a dispute, and to one or more Decision-Makers; a memory system in electrical communication with said server containing a machine readable medium having stored thereon one or more sequences of instructions which, when executed, cause a method to be carried out (claim 10); Sequences of instructions of embodiments can be performed by a single computer system or server or two or more computer systems or servers operate in conjunction with a data storage system, e.g., a data storage system that contains a database that is accessible by the computer system. The computer system communicates with the data storage system through a data interface coupled to a bus. The system transmits and receives electrical, electromagnetic or optical signals, that include data streams representing various types of signal information, e.g., instructions, messages and data (0098)]
	sending, by the one or more computing devices, to a second contracting party the dispute resolution request and an invitation to provide a response to the dispute resolution request; receiving, by the one or more computing devices, the response to the dispute resolution request from the second contracting party; 
	[The system guides parties to work with asserted Points leading to conclusions with respect to such Points (0008); embodiments of the invention streamline alternative dispute resolution processes by reducing the time, access, and expense hurdles for disputing parties, and potentially enabling practically "real-time" resolution of disputes/questions. In addition, the use of networked computer systems in embodiments act to eliminate the need for parties to meet physically in order to resolve disputes. Disputing parties can therefore utilize networked computer systems to present their cases to each other, narrow issues where they may collaboratively reach consensus, and ultimately submit more efficient electronic representations of their evidence and arguments to Decision-Makers (0009); facilitates unilateral and collaborative efforts between two or more parties involved in disputes (0011); facilitate early, cooperative resolution of issues being disputed the parties can identify and provide the information related to the negotiation, execution, amendments to such agreements for the purpose of resolving any particular dispute/question (0027); parties may make proposals and counter-proposals (0028, 0031); the parties may have indicated agreement or disagreement with a Point (0036); Parties may optionally be required to make responses that state their positions on each Point (0050); provide for the ability of any party to propose amendments to agreements at any time (0071)]
	generating, by the one or more computing devices, a dispute case summary based on the dispute resolution request and the response to the dispute resolution request; 
	[Parties may manage their discovery process as privately maintained objects, associated with each request, such that as Docs (with responses to questions considered Docs) are produced and Points asserted and responded to (i.e., Messages), the requesting party may more easily address each produced object. That is, by articulating Points and associating them with a discovery request, the party memorializes its original reason for the request (where appropriate), and thereby facilitating future computer-assisted organization of Docs as produced (0041); identify and provide the information related to the negotiation, execution, amendments to such agreements for the purpose of resolving any particular dispute/question (0027); parties may make proposals and counter-proposals (0028, 0031); the parties may have indicated agreement or disagreement with a Point (0036); categorize at each step the nature of the content presented by a party, and maintain statuses with respect to each Point (0062; see also 0019); the Guided Discovery system provides store, manage and present Docs and to raise, discuss, and seek consensus on Points. Docs provide the subject matter and supporting materials for organizing discussions of Points. In the context of mediation and arbitration, and litigation (i.e., court or regulatory proceedings), Guided Discovery provides an enhanced means for Decision-Makers to browse, search and organize materials presented (0034); categorize at each step the nature of the content presented by a party, and maintain statuses with respect to each Point (0062; see also 0019); systems and processes are provided for guided discovery and dispute resolution ("Guided Discovery") throughout the life-cycle of a dispute, including initiation of disputes, discovery, articulation of arguments (briefing), and rendering of decisions (0022); computer-assisted discovery and tribunals for disputes involving multiple parties. The system guides parties to work with asserted Points leading to conclusions with respect to such Points, such as by way of example in the litigation context, discovery, legal arguments and ultimate presentation of collections of arguments (more traditionally in the form of briefs) or otherwise to Decision-Makers leading to conclusions with respect to Points (0023); provide the means to efficiently and expeditiously provide significant information relevant to the dispute and facilitate performance of the terms and conditions of awards, settlements and any other resolutions of disputes (0012); Objects within the Guided Discovery system, such as Rules, Docs, Points, Messages and Relationships, preferably have unique identifiers (preferably GUIDs) and preferably the Guided Discovery system maintains versions of each object, preferably including audit records of all creation, access to, reads of and revisions of such objects (0039); Messages may include Points, Docs, 
	forwarding, by the one or more computing devices, the dispute case summary to three or more delegates within a dispute resolution network; 
	[Messaging Component 8, provides the means to manage communications related to Docs, Points and relationships, along with related metadata and user-supplied commentary. Messages also may include proposed actions such as the proposed closing of a Point, or the agreement to do so in response to such proposal (0083); Messaging may be accomplished through any communication means, including by way of example, presentation through a website, email, text messaging, fax, voice, video or other recording, or voice-to-text…Preferably, the Messaging Component provides an online user interface to guide users' interaction with the system as limited by the Rules. The online user interface additionally provides the browse and organize Docs and Points (and their relationships), with tools appropriate to the parties role (i.e., party to the dispute, third party assisting or providing information with respect to the dispute, third party data sources, and Decision-Makers). Messages may include Points, Docs, other messages, and other data stored within the systems, or references to them (0084); when using embodiments of a BFE, mediators may propose and third parties (with authority to render binding decisions) may dictate the terms of a recommendation or decision by which a dispute is resolved or settled (0032; see also 0057); a login area for Decision-Makers (0047); Individuals using the computerized system preferably must log into the system before they can manipulate any data. Preferably, users can view, enter and change only that information that is within their access limits as a party, Decision-Maker, or a system administrator (0049); Embodiments of the Guided Discovery system permit categorization of Points based on uniform sets of Rules, tags, keywords etc., and similarly, data within a BFE or other system may be used to categorize commonly occurring circumstances of a contract management and other disputes, such as the appropriateness of specific terms given a general or specific context. Such categorization enables the forming relationships between an issue (within the Guided Discovery system a Point) of like and unlike parties, permitting the automated identification of persons facing or who have faced similar circumstances (including circumstances arising within a BFE or any other context-specific system) or Points, and self and automated identification of groups of individuals ("Experts") through profiles that identify skills and experience using similar categorization techniques, with respect to general or specific circumstances that may arise within the present Docs and to raise, discuss, and seek consensus on Points. Docs provide the subject matter and supporting materials for organizing discussions of Points. In the context of mediation and arbitration, and litigation (i.e., court or regulatory proceedings), Guided Discovery provides an enhanced means for Decision-Makers to browse, search and organize materials presented (0034); When a dispute has had its Points and Docs supporting Points prioritized, the dispute is submitted to the Decision-Makers (0038); multiple Decision-Makers (such as a three person arbitration panel) (0059)] The Examiner interprets the disclosure as comprising forwarding the dispute case summary to three or more delegates within a dispute resolution network. 
	receiving, by the one or more computing devices, dispute resolution decisions from the three or more delegates; 
	[Messaging may be accomplished through any communication means, including by way of example, presentation through a website, email, text messaging, fax, voice, video or other recording, or voice-to-text…Preferably, the Messaging Component provides an online user interface to guide users' interaction with the system as limited by the Rules. The online user interface additionally provides the means to browse and organize Docs and Points (and their relationships), with tools appropriate to the parties role (i.e., party to the dispute, third party assisting or providing information with respect to the dispute, third party data sources, and Decision-Makers). Messages may include Points, Docs, other messages, and other data stored within the systems, or references to them (0084); Ultimately Decision-Makers reach multiple Decision-Makers (such as a three person arbitration panel) the system may optionally permit majority (or other) votes on an agreed upon award, specific Point Conclusions or combinations of awards and Point Conclusions, based on the applicable Rules. Preferably, a single set of Point Conclusions and amendments (within the context of a BFE) would be agreed upon by the Decision-Makers (0059); Individuals using the computerized system preferably must log into the system before they can manipulate any data. Preferably, users can view, enter and change only that information that is within their access limits as a party, Decision-Maker, or a system administrator (0049)] The Examiner interprets the disclosure as comprising receiving dispute resolution decisions from the three or more delegates.
	determining, by the one or more computing devices, a consensus contract outcome based on a threshold number of the dispute resolution decisions received from the three or more delegates of the dispute resolution network being in agreement with each other; 
	[Where there are multiple Decision-Makers (such as a three person arbitration panel) the system may optionally permit majority (or other) votes on an agreed upon award, specific Point Conclusions or combinations of awards and Point Conclusions, based on the applicable Rules (0059); Decision-Makers evaluate information in accordance with Rules (0067); A rule associated with Decision-Maker Authority (0070); whether awards must be a proposal by the parties, or may be determined in the decision-maker's discretion (and if so, any limitations on discretion) (0070)]
	storing, by the one or more computing devices, a dispute resolution record [...]; wherein the dispute resolution record includes the consensus contract outcome, and 
	[the documentation of consensus or failures to achieve consensus on issues related to each dispute/question (0026); the resolution of any disputes becomes a component of the agreements and an obligation that must be performed by each party (0027); Interface Component 9 provides a means for Guided Discovery to interface with external content and systems 10, such as a BFE System. Such interfaces provide advantages by allowing the external content and systems 10 to facilitate identifying specific issues in agreements (or other content/contexts) or other references. By allowing external systems 10 the capability to raise Points and create Docs, and Relationships between them and other Points and Docs within the Guided Discovery system, the Interface Component 9 provides a means for highly granular, information-rich, timely, context specific dispute resolution. The added context such external systems provide assists parties and Decision-Makers in understanding quickly the nature and context of a dispute, and allows the Guided Discovery system to organize quickly the Docs, Points and Relationships, and resulting decisions, awards, judgments or settlements. The Interface Component 9 further allows for Point Resolutions to cause changes in behavior of the calling system, such as in the context of a BFE System, adding, modifying or otherwise changing terms of agreements (Decision Amendments 11) within a calling BFE or other external system based on Point Conclusions 12 of Decision-Makers. In particular, Point Conclusions 12 may lead to Decision-Makers gaining access to a BFE or other external system to specify Decision Amendments 11 and relate them to specific Point Conclusions 12 (0085); a means for managing, storing, organizing, retrieving, referencing, categorizing and/or managing access to Docs. Optionally but preferably, Docs include references to identifiable information within a BFE system, such as specific agreement terms, deliverable, Non-Discoverable or Discoverable Content (0077); Points and Docs may also be grouped for organizational purposes using standard means such as folder hierarchies, categories, tags or keywords, a search criteria using standard means (referred to as `view` of the available objects and their related metadata), or a combination of these or other standard means (0078); a means to identify relationships between Points and Docs, and any number of other Points and Docs, such that there may be a many-to-many relationships between any objects (Point or Doc and other Points and Docs, or Groups thereof) (0079); Relationships between objects may be labeled to provide additional meaning and context (0080); A Relationship thus includes unique identifiers for two or more objects, optionally including data representing one or more Points (0081); Publication Rules 6, for identifying a subset of Docs, Points and any other information, managing and storing rules related to determine the format, organization, presentation, and contents of, the publication of all Docs, Points and any other information or data (0082)] Greenberg does not recite the limitations in the context of a block of a permissioned blockchain network.
	forwarding, by the one or more computing devices, the dispute resolution record to the first contracting party and the second contracting party;
	[Individuals using the computerized system preferably must log into the system before they can manipulate any data. Preferably, users can view, enter and change only that information that is within their access limits as a party, Decision-Maker, or a system administrator (0049); Messaging may be accomplished through any communication means, including by way of example, presentation through a website, email, text messaging, fax, voice, video or other recording, or voice-to-text…Preferably, the Messaging Component provides an online user interface to guide users' interaction with the system as limited by the Rules. The online user interface additionally provides the means to browse and organize Docs and Points (and their relationships), with tools appropriate to the parties role (i.e., party to the dispute, third party assisting or providing information with respect to the dispute, third party data sources, and Decision-Makers). Messages may include Points, Docs, other messages, and other data stored within the systems, or references to them (0084)]
	In summary, Greenberg discloses: a system for guided discovery and dispute resolution; Disputing parties can therefore utilize networked computer systems to present their cases to each other, narrow issues where they may collaboratively reach consensus, and ultimately submit more efficient electronic representations of their evidence and arguments to Decision-Makers; unilateral and collaborative efforts between two or more parties involved in disputes; identify and provide the information related to the negotiation, execution, amendments to such agreements for the purpose of resolving any particular dispute/question; parties may identify a dispute by general references or descriptions of the dispute, and claims raised in the dispute (each claim being a "Point"); parties may make proposals and counter-proposals; parties may indicate agreement or disagreement with a Point; Guided Discovery preferably begins with the identification of the topics of a dispute; categorization of Points based on 
	While Greenberg teaches the elements of the claim limitations in the context of dispute resolution, and also discloses, “an Internet website is set up to provide the interface between system and user. Preferably, the major areas of the website include a login area for parties or the party's representatives or attorneys, a login area for Decision-Makers, and a login area for administration personnel who oversee the system,” (0047), and, “a means to register and authenticate parties and Decision-Makers, with registration information (which may include name, address, email address and unique identifiers) that is stored in a storage medium. A user's session is initiated by logging into the site using an authentication means, such as a secured username and password or other current or future means of authentication. Roles and associated permissions for users of the system, such as those that are parties and Decision-makers are assigned by appropriate administrative users of the system on a per dispute or other basis for actions each user may appropriately take within the system, including appropriate information access by users within the system with regard to each dispute,” (0048), Greenberg does not recite the limitations in the context of a block of a permissioned blockchain network. Additionally, Greenberg does not recite the limitations:
	the block of the permissioned blockchain network on which the dispute resolution record is stored includes a hash generated by the permissioned blockchain; 
	forwarding, by the one or more computing devices, a transaction request to an external cryptocurrency blockchain network, separate from the permissioned blockchain network, based on the consensus contract outcome; and, 
	wherein the transaction request to an external cryptocurrency blockchain includes the hash generated by the permissioned blockchain for the block on which the dispute resolution record is stored on the permissioned blockchain network.  
	However, Haldenby — which is directed to computerized systems and methods that generate secured blockchain-based ledger structures and dispute resolution — discloses (note the portion in italics is what has not been addressed):
	storing, by the one or more computing devices, a dispute resolution record on a block of a permissioned blockchain network; 
	[one or more computing components of system 140 (e.g., server 142) may be configured to generate pairs of public and private blockchain keys for user 110 (e.g., user 110's public/private blockchain key pair), and to provide the generated private blockchain key to user 110 through secure, non-accessible and/or out-of-band communications (e.g., by mail, etc.)…generate and maintain additional cryptographic keys that facilitate a generation and maintenance of portions of the hybrid public-private ledger (0037; see also 0034); generate and maintain a private crypto key on behalf of user to establish access permission (0038, claim 12, claim 21); Data repository 144 may also be configured to store information relating to business entity 150, e.g., a financial institution (0042); System 140 may, in certain aspects, generate one or more additional ledger blocks of the hybrid blockchain ledger data structure to memorialize the dispute (0154, 0156)]
	wherein the dispute resolution record includes the consensus contract outcome, and 
	[System 140 may, upon receipt of the transmitted data may store portions of the transmitted data in a corresponding portion of a local data repository (e.g., data repository 144)… system 140 may decrypt copies of an encrypted list of triggering events and an encrypted rules engine…For example, and based on the decrypted event triggers, system 140 may determine that the receipt of the data indicative of the disputed term of the contractual agreement (0152); system 140 may parse the decrypted rules engine to identify one or more dispute resolution procedures, which may include, but are not limited to, requesting that a neutral third party, such as clearinghouse entity 152, resolve the dispute between the first and second financial institutions regarding the transfer of the second $5,000 installment. In certain aspects, system 140 may execute software applications that generate a request for dispute resolution that includes, but is not limited to, data that identifies the party initiating the dispute (e.g., an identifier of user 108), the other contracting party (e.g., user 110), a corresponding device that initiated the dispute…the first and second financial institutions, the one or more disputed terms of the contractual agreement…one or more disputed actions… and/or evidence supporting the disputed one or more terms and actions (0153); System 140 may, in certain aspects, execute software applications that generate one or more additional ledger blocks of the hybrid blockchain ledger data structure to memorialize the dispute between the dispute between the first and second financial institutions using any of the exemplary techniques described above…transmit data indicative of the terms, rights, obligations, and/or performance by the parties to corresponding ones of the financial institution systems, which may process and incorporate portions of the transmitted data into ledger blocks of the exemplary hybrid blockchain ledger data structures (0154, 0156); a neutral third party (e.g., system 146 of clearinghouse entity 150) may access one or more data blocks of the exemplary hybrid blockchain ledger data structures described above, and may reconcile portions of the recorded contractual terms and conditions (e.g., as provided by users 108 and 110) and further, mediate disputes between users 108 and 110 in an open and transparent manner (0140); data blocks that incorporate portions of the electronic construction report included within the received notification data. In some aspects, system 146 may extract data corresponding to the first, second, and third data blocks, which may be stored in corresponding portions of a locally accessible data repository (0162)]
	the block of the permissioned blockchain network on which the dispute resolution record is stored includes a hash generated by the permissioned blockchain; 
	[an encrypted hash for blocks added to a blockchain (0023, 0052, 0060, 0076); a hybrid, public-private blockchain ledger (0079); generate pairs of public and private blockchain keys…generate and maintain additional cryptographic keys that facilitate a generation and maintenance of portions of the hybrid public-private ledger (0037; see also 0034); System 140 may, in certain aspects, execute software applications that generate one or more additional ledger blocks of the hybrid blockchain ledger data structure to memorialize the dispute (0154, 0156); in addition to a connection with network 120, peer systems 160 may be interconnected across a peer-to-peer network (not depicted in FIG. 1) using any of the wired or wireless communications protocols outlined above (0053, 0062, Fig. 1); generate one or more additional ledger blocks of the hybrid blockchain ledger data structure to memorialize the dispute between the dispute between the first and second financial institutions using any of the exemplary techniques described above…transmit data indicative of the terms, rights, obligations, and/or performance by the parties to corresponding ones of the financial institution systems, which may process and incorporate portions of the transmitted data into ledger blocks of the exemplary hybrid blockchain ledger data structures (0154, 0156)]
	forwarding, by the one or more computing devices, a transaction request to an external cryptocurrency blockchain network, separate from the permissioned blockchain network, based on the consensus contract outcome; and, 
	[computing environment may include a number of computer systems maintained by various financial institutions systems, which may act as rules authorities, and which may execute software applications to facilitate dispute resolution (0156);  generating a transaction request based on a triggering event, wherein an event may correspond to a dispute involving one or more terms or conditions of a contractual agreement between a plurality of parties (0034, 0044; see also Abstract, 0018, 0077); the one or more stored applications may include a wallet application provided by business entity 150 (e.g., a mobile wallet application or an application executable on a desktop computer) and capable of initiating transactions denominated in one or more currencies, including virtual currencies such as Bitcoin.TM to compensate one or more peer systems for validating the received data and for generating updated versions of the hybrid blockchain ledger (0024, 0053; see also 0026, 0031, 0054)] 
	wherein the transaction request to an external cryptocurrency blockchain includes the hash generated by the permissioned blockchain for the block on which the dispute resolution record is stored on the permissioned blockchain network.  
	[obtaining a current version of a conventional blockchain ledger from one or more networked computer systems (e.g., one of peer systems 160 configured to "mine" broadcasted transaction data and update ledgers) (0056); user 110 may elect to further transfer the tracked asset portion to an additional user (e.g., user 112) (0060; see also 0081-0082); one or more of peer systems 160 may receive the data specifying transaction 204 from client device 104 (0062); In some aspects, as illustrated in FIG. 2, transaction 202 may include input data that references one or more prior transactions (e.g., transactions that transferred ownership of the tracked asset portion to user 108), and further, output data that includes instructions for transferring the tracked asset portion to one or more additional owners (e.g., user 110). For example, input data consistent with the disclosed embodiments may include, but is not limited to, a cryptographic hash of the one or more prior transactions (e.g., hash 202A) and the set of rules and triggers associated with the assets (0058; see also 0059, 0061, 0063, 0083-0088); the decentralized nature of conventional blockchain ledgers may also enable multiple distributed networks to verify the contents of a single ledger (0068); discrete data blocks of the conventional blockchain ledgers (e.g., as and of the hybrid blockchain ledgers (e.g., as described in reference to FIG. 3) may include common elements of data that may specify transactions that distribute, transfer, and/or otherwise act upon portions of tracked assets. For example, these common data elements may include, but are not limited to, input data that references one or more prior transactions (e.g., a cryptographic hash of the one or more prior transactions) (0070), the disclosed embodiments may establish a "centralized authority" capable of vetting real-time transactions (e.g., distributions, transfers, and/or other actions) involving portions of assets tracked within the exemplary hybrid blockchain ledger architectures described herein (0071)] As described by Haldenby, discrete data blocks of the conventional blockchain ledgers and of the hybrid blockchain ledgers, wherein may include input data in the form of a cryptographic hash of one or more prior transactions may include common elements of data that may specify transactions associated with assets, including a cryptographic hash of the one or more prior transactions. The user electing to transfer a tracked asset to another user may be interpreted as a transaction request, wherein the transaction request	may include a hash that references one or more prior transactions, wherein the hash may be included in one or more data blocks of conventional blockchain ledgers and may be included in one or more data blocks of the hybrid blockchain ledgers. As such, the disclosure of Haldenby establishes a "centralized authority" capable of vetting real-time transactions.
	As described by Haldenby, the system and method comprises peer systems inter-connected over a network hybrid blockchain ledger data structure to memorialize the dispute. Generating pairs of public and private blockchain keys suggests a 
	The system may generate a transaction request based on a triggering event (i.e., an event associated with a contractual dispute resolution), wherein the transaction request initiates a transaction denominated in one or more currencies. While Haldenby uses Bitcoin as an example of, “initiating transactions denominated in one or more currencies, including virtual currencies such as Bitcoin,” (0024, 0054), Haldenby notes the use of public blockchain ledgers associated with virtual currencies, such as Bitcoin (0054), and explicitly notes Bitcoin is merely one example of a crypto-currency (0005, 0053), and teaches, “Today, virtual and crypto-currencies, such as Bitcoin.TM., are gaining acceptance as viable mechanisms for performing purchase transactions and other financial services transactions,” (0005). Each virtual currency may be associated with a different blockchain ledger for each cryptocurrency. As such, the disclosure of prior art teaches or suggests that a wallet application may facilitate initiating transactions denominated in one or more currencies, including virtual currencies such as Bitcoin, wherein the cryptocurrency blockchain may be external to the hybrid blockchain ledger data structure generated to memorialize the dispute.	
	Each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned. Greenberg teaches a computerized system for the automated facilitation of the resolution of contractual and other disputes. Haldenby teaches computerized systems and methods that generate secured blockchain-based ledger structures and dispute resolution.
Haldenby and Greenberg is that Greenberg does not appear to explicitly recite the claimed functions as related to storing data on a permissioned blockchain network and a hash.
	The functionalities of the elements of the cited prior art do not interfere with each other and the results would be predictable in that applying the disclosure of the known methods of the use of blockchain technology to generate secured blockchain-based ledger structures and dispute resolution, as taught by Haldenby, with the known methods of the automated facilitation of the resolution of contractual and other disputes, as taught by Greenberg, in order to provide a technical solution that protects sensitive and/or confidential instructions sets and event triggers and corresponding confidential instructions sets (Haldenby 0018) and generate secured blockchain-based ledger structures that facilitate event-based control of tracked assets (Haldenby 0006) would simply result in combining prior art elements according to known methods, wherein each element merely performs the same function as it does separately. Since the functionalities of the elements of the known methods taught by Haldenby, and the functionalities of the elements of the known methods taught by Greenberg do not interfere with each other, the results of the combination would be predictable. One would further expect that this combination would be performed with a reasonable expectation of success.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of the use of blockchain technology to generate secured blockchain-based ledger structures and dispute resolution (as taught by Haldenby) with the system and method for the Greenberg) to provide a technical solution that protects sensitive and/or confidential instructions sets and event triggers and corresponding confidential instructions sets and generate secured blockchain-based ledger structures that facilitate event-based control of tracked assets. 
	
	Regarding claims 2 and 12, the combination of Greenberg and Haldenby teaches the limitations of claims 1 and 11.
	Greenberg further discloses: 
	wherein the dispute resolution record further comprises the dispute resolution decisions received from the delegates.  
	[the documentation of consensus or failures to achieve consensus on issues related to each dispute/question (0026); the resolution of any disputes becomes a component of the agreements and an obligation that must be performed by each party  (0027); Decision-Makers may use the Message System to internally record private notes or conclusions, and optionally associate such notes or conclusions with Points or Docs, and optionally publish such notes or conclusions for comment by the parties or other Decision-Makers (0055); mediators may propose and third parties (with authority to render binding decisions) may dictate, the terms of a recommendation or decision by which a dispute is resolved or settled. Such terms may be articulated directly within a BFE as amendments to existing agreements or as new agreements (0032); Decision-Makers may reorganize the published content, request additional content (where permitted by the Rules) from parties, and store notes and draft Point Conclusions. adding, modifying or otherwise changing terms of agreements… specify Decision Amendments and relate them to specific Point Conclusions (0085)]
	
	Regarding claims 3 and 13, the combination of Greenberg and Haldenby teaches the limitations of claims 2 and 12.
	Greenberg further discloses:  
	wherein the dispute resolution decisions from the three or more delegates include explanations of the dispute resolution decisions; and, 
	[the documentation of consensus or failures to achieve consensus on issues related to each dispute/question (0026); the resolution of any disputes becomes a component of the agreements and an obligation that must be performed by each party  (0027); Decision-Makers may use the Message System to internally record private notes or conclusions, and optionally associate such notes or conclusions with Points or Docs, and optionally publish such notes or conclusions for comment by the parties or other Decision-Makers (0055); a judge or arbiter (in binding arbitration) may Decision, or 
	wherein the disputed contract is […] managed by an external network and the dispute resolution request is sent to the one or more computing devices through the external network.  
	[Points may be resolved through external means, such as the resolution of monetary disputes through online dispute resolution Web sites (i.e., U.S. Pat. No. 6,330,551 (Bruchetta et. al.) (0058; see also 0029, 0060, 0075, 0085, 0088, claim 19, Fig. 2 discussing facilitating dispute resolution via interfaces with external systems); disputes may be raised external to the BFE by requesting objects or references to them from the BFE (0029)]
	Additionally, Haldenby further teaches:
	wherein the disputed contract is a smart contract managed by an external network and the dispute resolution request is sent to the one or more computing devices through the external network.  
	[computing environment may include a number of computer systems maintained by various financial institutions systems, which may act as rules authorities, and which may execute software applications to facilitate dispute resolution (0156); devices associated with users 108 and 110 (e.g., client devices 102 and 104) may execute software applications (e.g., one or more "smart contract" applications) that establish, facilitate, verify, and/or enforce the negotiation or performance of a contractual agreement (e.g., that establish and implement a "smart see also 0141, 0147, 0149, 0151, 0162, 0173)]
	Additionally, Haldenby further discloses:
	[providing services requested via a web page, such as dispute resolution services (0029, 0052, 0153-0154, 0158, Fig. 1, Fig. 5; see also 0008, 0119, 0147-0148, 0151, 0156, 0159, 0164); receive notification of a dispute between multiple parties to a contractual agreement (0159-0160, Fig. 1, Fig. 5); user 110 may provide (e.g., through client device 104) evidence of the performance of the specified actions to user 108 (e.g., through client device 102) (0157); FIG. 1 illustrates an exemplary computing environment 100 consistent with certain disclosed embodiments. In one aspect, computing environment 100 may include client devices 102, 104, and 106, system 140, peer systems 160, and a communications network 120 connecting one or more of the components of environment 100 (0017; see also the example discussed in relation to an exemplary process for automatically resolving contract disputes using data tracked within a hybrid blockchain ledger (0159-0173, Fig. 5); transmitting generated data to the system across a network using any of the outlined protocols and providing a GUI on a client device to execute smart contract applications (0151)]
	The motivation and rationale referenced in addressing claims 2 and 12 applies here, as well.

	Regarding claim 4, The method of storing data of claim 3 
	The combination of Greenberg and Haldenby teaches the limitations of claim 3.
	Haldenby further teaches:  
	wherein the disputed contract is a smart contract managed by the one or more computing devices.  
	[In some instances, devices associated with users 108 and 110 (e.g., client devices 102 and 104) may execute software applications (e.g., one or more "smart contract" applications) that establish, facilitate, verify, and/or enforce the negotiation or performance of a contractual agreement (e.g., that establish and implement a "smart contract" between the parties) (0126, 0156; see also 0141, 0147, 0149, 0151, 0162)]
	The motivation and rationale referenced in addressing claim 3 applies here, as well.

	Regarding claims 5 and 14, the combination of Greenberg and Haldenby teaches the limitations of claims 4 and 13.
	Greenberg further discloses:  
	further comprising sending, by the one or more computing devices, a notification to the first and second contracting parties of the occurrence of a triggering event of the smart contract and of a deadline within which to file the dispute resolution request.  
	[The system therefore permits Rules to be defined to impose limitations, including by way of example, number and size of Docs per Point, and in aggregate, and limitations on time to respond to messages (the communication of information during the Guided Discovery and Decision-Making processes) and total time before automatic closing of discussion of Points (0034); System Automated authority Defines the system's ability to automate decision making based on the logical consequence of the 
	
	Regarding claims 8 and 17, the combination of Greenberg and Haldenby teaches the limitations of claims 1 and 11, which comprises forwarding a transaction request to an external cryptocurrency blockchain network.
	Haldenby further teaches:  
	wherein the one or more computing devices is a node of the cryptocurrency blockchain network.  
	[servers 142, 143, and/or 147 may be incorporated as a corresponding node in a distributed network, and additionally or alternatively, as a corresponding networked server in a cloud-computing environment (0031)]
	While Haldenby uses Bitcoin as an example of, “initiating transactions denominated in one or more currencies, including virtual currencies such as Bitcoin,” (0024, 0054), Haldenby notes the use of public blockchain ledgers associated with virtual currencies, such as Bitcoin (0054), and explicitly notes Bitcoin is merely one example of a crypto-currency (0005, 0053), and teaches, “Today, virtual and crypto-currencies, such as Bitcoin.TM., are gaining acceptance as viable mechanisms for performing purchase transactions and other financial services transactions,” (0005).
	The motivation and rationale discussed in addressing claims 1 and 11 applies here, as well.

	Regarding claim 10, claim 10 will be addressed after claim 19, below.

	Regarding claim 18, The method of storing data of claim 17 
	The combination of Greenberg and Haldenby teaches the limitations of claim 17.
	Greenberg further discloses:  
	wherein the dispute resolution request comprises a contract, a disputed contract outcome and disputed contract data; and, 
	[Guided Discovery preferably begins with the identification of the topics of a dispute. This may occur by identifying content or objects within a BFE (Bargain For Exchange) or other system, or through other standard means of entering a description, or combinations of these (0030); milestones, deliverables or other terms, conditions, data, and metadata represented in an agreement may be identified as one or more Objects as the subject of a dispute (0029); parties may identify a dispute by general references or descriptions of the dispute, and claims raised in the dispute (each claim being a "Point" as discussed below) (0029); Embodiments of permit categorization of Points based on uniform sets of Rules, tags, keywords etc., and similarly, data within a BFE or other system may be used to categorize commonly occurring circumstances of a contract management and other disputes, such as the appropriateness of specific terms given a general or specific context (0060); user-defined tags used for user-defined organization may be used (0044); identify and provide the information related to the negotiation, execution, amendments to such agreements for the purpose of resolving any particular dispute/question (0027); Messaging Component 8, provides the means to manage communications related to Docs, Points and relationships, along with related metadata and user-supplied commentary. Messages also may include proposed actions such as the proposed closing of a Point, or the agreement to do so in response to such proposal (0083); Preferably, the Messaging Component provides an online user interface to guide users' interaction with the system as limited by the Rules. The online user interface additionally provides the means to browse and organize Docs and Points (and their relationships), with tools appropriate to the parties role (i.e., party to the dispute, third party assisting or providing information with respect to the dispute, third party data sources, and Decision-Makers). Messages may include Points, Docs, other messages, and other data stored within the systems, or references to them (0084); users can view, enter and change only that information that is within their access limits as a party, Decision-Maker, or a system administrator (0049);
	wherein the response to the dispute resolution request comprises additional disputed contract data.  
articulation of arguments (briefing), and rendering of decisions (0022)]
	Additionally, Haldenby further discloses:
	wherein the dispute resolution request comprises a contract, a disputed contract outcome and disputed contract data; and, wherein the response to the dispute resolution request comprises additional disputed contract data.  
	[obtaining notification data identifying a dispute involving a contractual agreement between a first party and one or more second parties (0007); notification data identifying a dispute involving a contractual agreement between a first party and one or more second parties (0008); user 108 may provide input to client device 102 (e.g., through a corresponding GUI generated by the one or more executed smart contract applications) that disputes user 110's performance…In response to user 108's input, client device 102 may generate data that, among other things, identifies the party initiating the dispute (e.g., an identifier of user 108), the other contracting party (e.g., user 110), a corresponding device that initiated the dispute (e.g., an IP address or MAC address associated with client device 102), the one or more disputed terms of the contractual agreement (e.g., the performance by user 110 of 50% of the renovation prior to the December 1.sup.st deadline), one or more disputed actions (e.g., the transfer of the second $5,000 installment from user 108 to user 110), and/or evidence supporting the disputed one or more terms and actions (e.g., the electronic construction report). Client device 102 may, in some see also 0153)]
	The motivation and rationale referenced in addressing claim 17 applies here, as well.
	
	Regarding claim 19, the combination of Greenberg and Haldenby teaches the limitations of claim 18.
	Haldenby further discloses:  wherein the disputed contract is a smart contract managed by an external network and the dispute resolution request is sent to the one or more computing devices through the external network.  
	[FIG. 1 illustrates an exemplary computing environment 100 consistent with certain disclosed embodiments. In one aspect, computing environment 100 may include client devices 102, 104, and 106, system 140, peer systems 160, and a communications network 120 connecting one or more of the components of environment 100 (0017); computing environment 100 may include a number of computer systems maintained by various financial institutions systems 140 and 141), which may act as rules authorities, and which may execute software applications to establish and maintain ledger blocks of the exemplary hybrid blockchain ledger data structures…client devices operated by these various parties (e.g., client devices 102, 104, and 106) may execute mutually compatible "smart contract" applications that establish and enforce performance of the contractual agreement and further, transmit data indicative of the terms, rights, obligations, and/or performance by the parties to corresponding ones of the financial institution systems, which may process and see also 0173); see also the example discussed in relation to an exemplary process for automatically resolving contract disputes using data tracked within a hybrid blockchain ledger (0159-0173, Fig. 5)]
	The motivation and rationale referenced in addressing claim 18 applies here, as well.

	Regarding claims 10 and 20, the combination of Greenberg and Haldenby teaches the limitations of claims 8 and 19.
	further comprising sending, by the one or more computing devices, a notification to the first and second contracting parties of the occurrence of a triggering event of the smart contract and of a deadline within which to file the dispute resolution request. 
	The limitations above are substantially similar to the limitations of claims 5 and 14 of, further comprising sending, by the one or more computing devices, a notification to the first and second contracting parties of the occurrence of a triggering event of the smart contract and of a deadline within which to file a dispute resolution request. The combination of Greenberg and Haldenby teaches the limitations of claims 5 and 14, as discussed above.
	The motivation and rationale referenced in addressing claims 1, 5, 8, 11, 14, and 19 applies here, as well.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE WILLIAM WHITE whose telephone number is (469)295-9109. The examiner can normally be reached Monday-Friday 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.W.W./Examiner, Art Unit 3689                                                                                                                                                                                                        
/RICHARD W. CRANDALL/Examiner, Art Unit 3689